Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made on August 7, 2015 between

 

(1) Lars Holdings (herein called the "Borrower"): and

 

(2) Azuma Group Ltd. (herein called the "Lender")

 

IT IS HEREBY AGREED as follows:

 

Article 1. Facility

 

1.1 The Lender makes available to the Borrower upon the terms and subject to the
conditions hereof a loan facility in the aggregate principal amount of US
Dollars $50,000 (the "Loan") to be drawn down In accordance with Article 2.

 

Article 2. Drawing

 

2.1 The Borrower shall give the Lender not later than 12:00 noon (USA time) on
the third Business Day, as defined in Article 3.2, prior to the date of the
proposed drawing a notice of its intention to draw the Loan.

 

Article 3. Repayment and Prepayment

 

3.1 The Borrower agrees to repay to the Lender on or before August 7, 2016 (the
"Repayment Date") the principal amount of the Loan then outstanding.

 

3.2 Upon giving not less than thirty (30) Business Day's prior notice to the
Lender of its intention to do so, the Borrower shall be entitled to prepay on
any Interest Payment Date, as defined in Article 4.2, all or any part of the
Loan then outstanding together with (i) the accrued interest thereon and (ii)
the amount of any extra costs payable by the Lender on account of such
prepayment. "Business Day" means any day on which banks are open for normal
banking business in USA.

 

Article 4. Interest

 

4.1 Interest shall accrue of the principal amount of the Loan at the rate of
8.5% percent per annum (the "Interest Rate") (i) from and including the date of
the drawdown of the Loan to and including the initial Interest Payment Date and
thereafter (ii) from but excluding the immediately preceding Interest Payment
Date to and Including the next succeeding Interest Payment Date. The amount of
interest shall be computed on the basis of a year of three hundred and
sixty-five (365) days and the actual number of days elapsed.

 

4.2 For purposes of this Agreement. "Interest Payment Date" means each
semi-annual anniversary of the date of the drawdown of the Loan to and including
the Repayment Date, which shall be the final Interest Payment Date. If an
Interest Payment Date falls on a day which is not a Business Day, the Interest
Payment Date shall be the next succeeding Business Day unless such next
succeeding Business Day (ails is another calendar month, in which case such
Interest Payment Date shall be the next preceding Business Day. The Borrower
shall pay accrued Interest on the principal amount of the Loan in arrears on
each Interest Payment Date and on the Repayment Date.

 





 

 

4.3 If the Borrower fails to pay when due any principal, interest or other sum
due hereunder, the Borrower shall pay interest on the unpaid sum at the rate of
8.5% percent per annum above the Interest Rate, such interest to be payable on
demand.

 

Article 5. Costs and Expenses

 

5.1 The Borrower shall reimburse the Lender for reasonable out-of-pocket
expenses including legal fees for the negotiation, preparation and execution of
this Agreement and the enforcement of any right of the Lender under this
Agreement.

 

5.2 The Borrower shall pay any stamp and other similar duties and taxes to which
this Agreement is subject.

 

Article 6. Taxes

 

6.1 All payments (whether of principal, interest or otherwise) to be made by the
Borrower to the Lender hereunder shall made without set-off or counterclaim and
free and clear of and without deduction for any taxes or withholdings of any
nature whatsoever imposed by any country or tax authority. It at any time any
applicable law or regulation of such country or tax authority or international
agreement imposes any such tax or requires the Borrower to make any such
deduction or withholding from any such payment, the sum due from the Borrower in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, the Lender receives a
net sum equal to the sum which it would have received had no such deduction or
withholding been required to be made. In the event that the Borrower is
compelled to make any such deduction or withholding the Borrower shall forward,
within ninety (90) days after such deduction of withholding is made, official
receipts or other official documentation acceptable to the Lender evidencing
payment of such deduction or withholding.

 

Article 7. Payments

 

7.1 All payments to be made hereunder by the Borrower shall be made by paying
the same, in US Dollars, to the Lender at its Head Office, Majuro, Marshall
Islands, or such other address as may be notified by the Lender to the Borrower
from time for this purpose.

 

Article 8. Representations and Warranties

 

8.1 The Borrower represents and warrants to the Lender that as at the date
hereof:

 

(a) The Borrower has power to enter into and perform this Agreement and has
taken all necessary action required to authorize the execution and delivery of
this Agreement and its performance according to its terms ;

 

(b) This Agreement constitutes a legal, valid and binding obligation of the
Borrower enforceable in accordance with .its terms, and the obligations of the
Borrower hereunder are direct and general obligations of the Borrower;

 

(C) All necessary consents, approvals and authorizations of any governmental
authority required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement have been obtained and made and are
in full force and effect;

 

(d) All payments of principal, premium (if any), interest and other moneys due
or to become due from the Borrower are free of any present taxes imposed by or
any taxing authority thereof:

 



 2 

 

 

(e)

 

The obligations of the Borrower hereunder rank pan passu with any other
unsecured obligations (including guarantee obligations) of the Borrower for
money borrowed.

 

Article 9. Covenants

 

9.1 The Borrower will furnish to the Lender as soon available and In any event
within one hundred fifty (150) days after the end of each of its fiscal years, a
copy of the audited annual financial statements of the Borrower and its
consolidated subsidiaries, including for both a balance sheet as at the end of
such fiscal year and the related statements of profit and loss and retained
earnings for such fiscal year, prepared in accordance with accounting principles
and practices generally accepted in and certified by independent public
accountants of recognized standing selected by the Borrower.

 

Article 10. Events of Default

 

10.1 If:

 

(a) The Borrower fails to pay any principal amount of or interest on the Loan
for more than three (3) days after the due date thereof or fails to pay any
other sum payable hereunder for more than five(5) days after the due date
thereof;

 

(b) The Borrower shall default in the-due performance or observance of any other
term or condition of this Agreement for more than thirty(S0) days after receipt
of notice thereof from the Lender:

 

(c) Any representation or warranty made by the Borrower in this Agreement or any
certificate or statement delivered to the Lender pursuant hereto proves to have
been materially incorrect or inaccurate when made:

 

(d) Any governmental authorization approval or consent necessary for the raising
or repayment by the Borrower of the amount to be lent hereunder on the terms and
conditions described in this Agreement or for the payment of interest or fees as
stipulated herein or for any other matters or thing contemplated by this
Agreement is withdrawn or modified in a manner unacceptable to the Lender or is
revoked or terminated or expires ; or

 

(e) The Borrower institutes proceedings to be adjudicated bankrupt or insolvent,
or consents to the institution of bankruptcy or insolvency proceedings against
it or files a petition or answer or consent seeking reorganization or relief or
consents to the filing of any such petition or to the appointment of a receiver
of or over any substantial part of the property of the Borrower, or makes a
general assignment for the benefit of creditors or admits in writing its
inability to pay its debts generally as they become due ;Then the Lender may by
written notice to the Borrower declare ail the outstanding amount of the Loan
together with accrued interest thereon and any other sums whatsoever outstanding
and payable under this Agreement to be due and payable whereupon the Loan shall
become due nd payable without demand or other notice of any kind, all or which
are hereby waived by the Borrower.

 

Article 11. Assignment

 

1.1 This Agreement shall bind and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns provided that:

 

(a) The Borrower may not assign its rights or obligations hereunder without
prior written consent of the Lender, such consent nto to be unreasonably with
held ; and

 



 3 

 

 

(b) The Lender may, upon notifying the Borrower, assign all or any of its rights
under this Agreement provided that as a result of such assignment, the Borrower
shall not be liable to pay any such assignee any greater amount than it would
have been liable to pay had the Lender which is a party to this Agreement
remained entitled to the Loan hereunder.

 

Article 12. Notices

 

12.1 Ali notices, requests, demands or other communications to or upon the
respective parties hereto shall be given or made by telex, telegram. cable or
telephone (later to be confirmed in writing by mail) or by mail to the party to
which such notice, request, demand or other communication is required or
permitted to be given or made under this Agreement addressed as follows:

 

(i) if to the Borrower,

 

Attention: Lans Holdings, 801 Brickell, Miami, Florida, 33133

 

Answerback:

 

Telephone number: +44-0442-78-0188

 

(ii) if to the Lender,

 

Attention: Azuma Group Ltd., 303 Aarti Chambers, Victoria, Mahe, Republic of
Seychelles.

 

Answerback:

 

Telephone number:

 

Facsimile number:

 

or at such other address a s either party hereto may hereafter specify to the
other in writing form time to time.

 

Article 13. Governing Law and jurisdiction

 

13.1 This Agreement shall be governed by and construed in accordance with the
laws of USA.

 

13.2 Both parties hereto hereby irrevocably submit to the nonexclusive
jurisdiction of the Nevada District Court.

 

IN WITNESS WHEREOF the duly authorized representatives of the parties hereto
have executed this Agreement the day and year first above written.

 

BORROWER:

 



By /s/ Trevor Allen    Name: Trevor Allen    Title:  CEO  

 

LENDER:

 





By /s/ Azuma Group Ltd.   Name: Azuma Group Ltd.   Title: Director  

 

 

4



 

